PER CURIAM.
This is an appeal from an order denying appellant’s petition for a writ of habeas corpus lodged with the Circuit Court of the County wherein is located the state penitentiary where appellant is presently serving time on conviction of fraudulent business practices. The appellant is no stranger to this or other appellate courts, both state and federal, having filed some thirty odd appellate efforts to gain his freedom.
We have reviewed Mr. Schack’s grounds asserted for the relief he seeks and find them to be singularly without merit as the basis upon which he may obtain his release from custody.
Affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.